Citation Nr: 1807237	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-25 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from January 1986 to August 2009 and throughout March 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Columbia, South Carolina (hereinafter, Agency of Original Jurisdiction (AOJ)).  Notably, in a VA Form 9 (Appeal to the Board of Veterans Appeals), the Veteran limited his appeal to the issue listed on the title page.

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a January 2017 hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The most probative evidence of record demonstrates that there is no current diagnosis of a lumbar spine disability which is attributable to active military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

The Board observes that the Veteran was afforded VA examination in January 2012.  That examiner accepted the Veteran's report of intermittent back pain but found no disability on examination and review of the claims folder.  The Board finds no deficiency in the examiner's assessment.  At the hearing, the Veteran denied actual knowledge of being diagnosed with a low back disability, and was given the opportunity to obtain an opinion from a qualified examiner.  Here, the Board accepts as true the Veteran's report of back pain in service and intermittent episodes of back pain since.  However, the Board finds no change in circumstances since the 2012 VA examination which suggests the Veteran's may now have a diagnosable low back disability.  As such, the Board finds that additional examination is not warranted.

Service Connection

The Veteran asserts that while serving in Afghanistan, his regularly required use of body armor resulted in wear and tear of his back, which later caused him intermittent aches and pains, particularly during long car rides.  As such, the Veteran contends that service connection is warranted for a lumbar spine disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

At his January 2017 hearing, the Veteran described his back disability as occurring not due to an injury, but rather constant wearing, putting on, and taking off body armor, including individual side plates weighing approximately sixty pounds.  The Veteran reported going to sick call during service, where he was treated with heat and sent back out into the field.  Additionally, the Veteran testified that he is not currently undergoing any treatment for his back, but rather the last time he sought treatment for his back was in Afghanistan, and only noticed back pain and aches after long drives. 

By way of background, the Veteran was examined in September 1979, August 1983, January 1986, January 1990, May 1994, and January 2011 and was assessed with a normal spine. 

In May 1994, the Veteran explicitly denied recurrent back pain.  Similarly, on the June 2008, July 2009, September 2009, and September 2010 private treatment records the Veteran explicitly denied back pain.  Moreover, on the January 2011 report of medical history, the Veteran again denied any back pain.  Conversely, on the February 2011 report, the Veteran affirmed the existence of recurrent back pain or problems. 

In connection with the claim the Veteran underwent VA examination in January 2012.  Based on a physical and X-ray examination, the examiner noted that while the Veteran may experience intermittent lumbar pain, there was no objective evidence of a current back condition.  The examiner noted that the Veteran reported lumbar strain in 2010, which the examiner noted had fully resolved.

In short, although sympathetic to the Veteran's claim for service connection, in the absence of medical evidence demonstrating that the Veteran has a lumbar spine disability, or has identified current treatment, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, because the first element of service connection -presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for lumbar spine disability must be denied.  The Board acknowledges the Veteran's complaints of intermittent back pain but notes that pain itself is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 




ORDER


Entitlement to service connection for a chronic lumbar spine disability is denied. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


